Citation Nr: 1760366	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-05 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the Veteran's former representative, accredited agent Lauren Murphy (LM) of Alpha Veterans Disability Advocates (Alpha), was entitled to a payment of $37,031.81, or 20 percent of the $185,078.33 sum owed to the Veteran as part of retroactive disability monetary benefits paid in accordance with a rating decision of October 2013.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from November 1965 to October 1967, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

The Veteran's former representative, accredited agent Lauren Murphy (LM) of Alpha Veterans Disability Advocates (Alpha), was entitled to a payment of $37,031.81, or 20 percent of the $185,078.33 sum, owed to the Veteran as part of past-due monetary benefits paid in accordance with a rating decision of October 2013; her fee was reasonable and paid pursuant to a valid fee agreement between the Veteran and the accredited agent.  


CONCLUSION OF LAW

Entitlement to 20 percent of past due benefits awarded in October 2013, totaling $37,031.81 based on the award of a higher disability rating for service-connected ischemic heart disease and the award of a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU), for LM/Alpha, has been established.  38 U.S.C. § 5904 (West 2014); 38 C.F.R. 
§ 14.636 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran disputes the RO's determination that the Veteran's former agent, LM/Alpha, was entitled to 20 percent of past-due benefits paid as a result of an October 2013 rating decision.  

A "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p).  As the propriety of agent fees from the award of past-due benefits impacts the amount due to the Veteran, this matter qualifies as a simultaneously contested claim. 

Special procedural regulations are applicable to such claims.  All interested parties are to be specifically notified of the action taken by the agency of original jurisdiction (AOJ) in a simultaneously contested claim, and of the right and time limit for initiating an appeal, as well as both hearing and representation rights.  38 C.F.R. § 19.100.  In October and November 2013 letters to the agent and the Veteran, the RO notified the parties of the determination and of their rights and the time limit for initiating an appeal, as well as hearing and representation rights. This fulfilled the notice requirements.

In December 2013, the Veteran filed a Notice of Disagreement (NOD) with the RO's determination that the agent was entitled to $37,031.81, or 20 percent of past-due benefits.  After a NOD is filed in a simultaneously contested claim, all interested parties are to be furnished with a copy of a Statement of the Case (SOC). 38 C.F.R. § 19.101.  In January 2014, the Veteran and the agent were provided with the SOC, complying with this regulation.

In February 2014, the Veteran filed a substantive appeal on a VA Form 9 with an accompanying letter.  Pursuant to 38 C.F.R. § 19.102, when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is to be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  For reasons discussed in greater detail below, the Board's decision will have no impact on the award of fees to his former agent, and thus, while the content of the Form 9 does not appear to have been provided to LM or Alpha Disability Advocates (Alpha), such a failure is harmless error and will not result in any adverse determination towards them.  

Under VA law, agents and attorneys may charge claimants or appellants for representation provided that the AOJ has issued a decision on a claim or claims, a NOD with respect to that decision has been filed on or after June 20, 2007, and the agent or attorney has complied with the power of attorney requirements set forth in 38 C.F.R. § 14.631 and the fee agreement requirements in 38 C.F.R. § 14.636 (g). 38 U.S.C.A. § 5904 (a)(5); 38 C.F.R. § 14.636(b).

An October 2013 rating decision established a disability rating of 60 percent for coronary artery disease effective January 21, 2011; entitlement to Dependents' Educational Assistance (DEA) from May 5, 2005, and; entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU) effective from May 5, 2005.  The Veteran was represented by LM and Alpha at that time, and a July 2011 agent/fee agreement explained the scope of representation.  In this agreement, the Veteran was informed that there would be a withholding of the "lump sum retroactive cash benefit stemming" from a disability award and "any subsequent awards stemming from and/or directly resulting from this favorable determination to include dependency allowances and individual unemployability."    

When a claimant and an agent or attorney have entered into a fee agreement under which the total amount of the fee payable to the agent or attorney (i) is to be paid to the agent or attorney by the Secretary directly from any past-due benefits awarded on the basis of the claim, and (ii) is contingent on whether or not the matter is resolved in a manner favorable to the claimant, the total fee payable to the agent or attorney may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim.  A claim shall be considered to have been resolved in a manner favorable to the claimant if all or any part of the relief sought is granted.  38 U.S.C.A. § 5904(d); 38 C.F.R. § 14.636(h)(1).  Under VA regulations, such award of past-due benefits must result in a cash payment to a claimant or an appellant from which the fee may be deducted.  38 C.F.R. § 14.636 (h)(1)(iii). 

"Past-due benefits" means a nonrecurring payment resulting from a benefit, or benefits, granted on appeal or awarded on the basis of a claim reopened after a denial by a VA AOJ or the Board or the lump sum payment that represents the total amount of recurring cash payments that accrued between the effective date of the award, as determined by applicable laws and regulations, and the date of the grant of the benefit by the AOJ, the Board or an appellate court.  38 C.F.R. § 14.636(h)(1).

Regarding circumstances in which attorney fees may be charged, attorneys may charge claimants and appellants for representation before VA provided that: after an agency of original jurisdiction has issued a decision on a claim or claims, including any claim to reopen under 38 C.F.R. § 3.156 or for an increase in rate of a benefit, a notice of disagreement has been filed with respect to that decision on or after June 20, 2007; and the attorney has complied with the power of attorney requirements in 38 C.F.R. § 14.631 and the fee agreement requirements in 38 C.F.R. § 14.636 (g). See 38 C.F.R. § 14.636(c)(1).  Fee agreements must be reasonable; those which do not exceed 20 percent of past-due benefits are presumed reasonable.  See 38 C.F.R. § 14.636(e), (f).

With regard to reasonableness of the fee, VA law generally provides, as noted, that fees which do not exceed twenty percent of any past-due benefits awarded shall be presumed to be reasonable.  38 U.S.C.A. § 5904 (a)(5); 38 C.F.R. § 14.636 (f).  As a presumption, however, rebuttal is possible given considerations to certain circumstances specific to an individual case.  

Specifically, in determining whether fees are reasonable, the Board must consider the factors set forth in 38 C.F.R. § 14.636.  Under 38 C.F.R. § 14.636(e), factors considered in determining whether fees are reasonable include: 


(1) The extent and type of services the representative performed;
(2) The complexity of the case;
(3) The level of skill and competence required of the representative in giving the services;
(4) The amount of time spent on the case;
(5) The results the representative achieved, including the amount of any benefits recovered;
(6) The level of review to which the claim was taken and the level of the review at which the representative was retained;
(7) Rates charged by other representatives for similar services; and
(8) Whether, and to what extent, the payment of fees is contingent upon the results achieved.

The presumption that twenty percent of past due benefits represents a reasonable fee may be rebutted through an examination of the above factors establishing that there is clear and convincing evidence that a fee within the twenty-percent range of any past due benefits awarded is not reasonable.  38 C.F.R. § 14.636 (f).  

From the time the agent and the Veteran entered into an agent/fee agreement (akin to an attorney/fee agreement had LM and Alpha been licensed attorneys) until the award of benefits in October 2013, the accredited agent submitted evidence and argument on behalf of the Veteran's claim for higher disability percentages and for TDIU.  Argument as to the nature of the evidence, in addition to copies of treatment records, were submitted in July 2011and February 2012.  In addition, the agent asked for an entire copy of the Veteran's claims file so as to craft an argument to VA, and an extension of time was requested so that additional supporting evidence could be obtained.  

The Veteran has called into question how LM/Alpha purportedly conducted themselves in the prosecution of his claims.  In the substantive appeal, the Veteran stated that he "could have sent everything [Alpha] sent and got(ten) the same results."  The Veteran stated that "[he] was going to get a note from [his] heart doctor saying [he] couldn't work and send [it] to the [RO,] and [Alpha] told me to send it to them instead."  He concludes by stating that he should have been entitled to a higher rating for many years and that Alpha/LM "did nothing for [him]."  

The Board does not find the Veteran's argument persuasive. The amount given to Alpha/LM, which represents 20 percent of past-due benefits, is reasonable and the appeal will be denied.  The presumption of reasonableness is not rebutted, and the Board will not order forfeiture of $37,031.81 by Alpha/LM.  Indeed, while the Veteran stated that he "could have" shaped the argument and assembled the evidence together himself, the fact remains that he did not.  His agent crafted an argument and accumulated evidence supportive of the claims, which is exactly what a representative in a VA disability case should do.  

The Veteran could have handled the representation of his case in a number of ways, and he was informed of his ability to do so by the RO proximate to the time claims for benefits were received.  Indeed, he could have proceeded pro se, he could have obtained the free representation of a Veterans Service Organization (such as the American Legion who currently represents him), or he could have hired a private attorney.  At the time of the October 2013 rating action which generated the award of past-due benefits subject to this appeal, however, he chose instead to have a paid agent represent him.  The agent fully informed the Veteran in 2011 of the intent to claim a portion of past-due benefits should the claims be successful, and as it was successful and there is no legal impediment to the agreement, there can be no assignment of the agent's fees to the Veteran.  

Simply, there does not exist the clear and convincing evidence necessary to rebut the presumption of reasonableness regarding the award of 20 percent of past-due benefits associated with an October 2013 rating decision to the Veteran's then-agent.  To the contrary, the actions of the accredited agent appear entirely reasonable, and their fee of $37,031.81 is warranted.  





ORDER

The Veteran's former representative, accredited agent Lauren Murphy (LM) of Alpha Veterans Disability Advocates (Alpha), was entitled to a payment of $37,031.81, or 20 percent of the $185,078.33 sum, owed to the Veteran as part of past-due monetary benefits paid in accordance with a rating decision of October 2013; the Veteran's appeal is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


